               Case 7:18-cv-00190 Document 1 Filed 10/30/18 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS


LELAND W. HAMILTON,                  )
                                     )
                         Plaintiff,  )
       v.                            )                     CASE NO.
                                     )
DEPUY ORTHOPAEDICS, INC.;            )
DEPUY SYNTHES, INC.                  )
f/k/a DEPUY, INC.; MEDICAL DEVICE )
BUSINESS SERVICES, INC., f/k/a       )
DEPUY, INC.; JOHNSON & JOHNSON; )
and JOHNSON & JOHNSON SERVICES )
INC.                                 )
                                     )
                         Defendants. )

                                       NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants DePuy Synthes, Inc. (f/k/a

DePuy, Inc.), Medical Devices Business Services, Inc.1, Johnson & Johnson, and Johnson &

Johnson Services, Inc. (“Defendants”) hereby remove the above-captioned case to the United

States District Court for the Western District of Texas. Removal is proper on the following

grounds:

                                      PROCEDURAL HISTORY

        1.      The present lawsuit was filed by Plaintiff Leland W. Hamilton on September 6,

2018, in the District Court of Midland County Texas, Cause No. CV-54892 (the “Lawsuit”).

        2.      DePuy Synthes, Inc. was served with the Lawsuit on October 2, 2018.

        3.      Medical Device Business Services, Inc. was served with the Lawsuit on October

1, 2018.


1
 Plaintiff sued both DePuy Orthopaedics, Inc. and Medical Device Business Services, Inc. But they are the same
entity. DePuy Orthopaedics, Inc. was renamed Medical Device Business Services, Inc. and now goes by that name.
               Case 7:18-cv-00190 Document 1 Filed 10/30/18 Page 2 of 5



        4.      Johnson & Johnson was served with the Lawsuit on October 2, 2018.

        5.      Johnson & Johnson Services, Inc. was served with the Lawsuit on October 1,

2018.

        6.      The Lawsuit is a civil action in which Plaintiff alleges that he sustained injuries

due to alleged defects in the DePuy Global Advantage Total Shoulder Implant System medical

device implanted in Mr. Hamilton. [Compl. at ¶¶ 3.01-3.09.]

                                 TIMELINESS OF REMOVAL

        7.      Defendants’ Notice of Removal is timely under 28 U.S.C. § 1446(b)(1) because

this Notice is filed within 30 days after the earliest receipt by a defendant named in this case,

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief.

                               CITIZENSHIP OF THE PARTIES

        8.      Plaintiff Leland W. Hamilton is a citizen of Texas. [Compl. at ¶1.01.]

        9.      Defendant DePuy Synthes, Inc. is incorporated in Delaware with its principal

place of business in Warsaw, Indiana and therefore is considered a citizen of both Delaware and

Indiana for purpose of diversity jurisdiction. See Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010)

(holding that a corporation is a citizen of its place of incorporation and its “principal place of

business,” which is “the actual center of direction, control, and coordination” of the corporation’s

activities).

        10.     Defendant Medical Device Business Services, Inc. is incorporated in Indiana with

its principal place of business in Warsaw, Indiana, and therefore is considered a citizen of

Indiana for purpose of diversity jurisdiction. See id.

        11.     Defendant Johnson & Johnson is a New Jersey corporation with its principal place

of business in New Jersey, and therefore is considered a citizen of New Jersey for purpose of



                                                  2
               Case 7:18-cv-00190 Document 1 Filed 10/30/18 Page 3 of 5



diversity jurisdiction. Defendants deny that the Court has personal jurisdiction over Johnson &

Johnson.

       12.      Defendant Johnson & Johnson Services, Inc. is a New Jersey corporation with its

principal place of business in New Jersey, and therefore is considered a citizen of New Jersey for

purpose of diversity jurisdiction. Defendants deny that the Court has personal jurisdiction over

Johnson & Johnson Services, Inc.

                 JURISDICTION EXISTS PURSUANT TO 28 U.S.C. § 1332

       13.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1332 because (1)

there is complete diversity of citizenship between the Plaintiffs and the Defendants, and (2) the

amount in controversy exceeds $75,000, exclusive of interest and costs. Complete diversity

existed both at the time the case was filed and at the time of removal.

       14.      As set forth in the immediately preceding section, this case involves citizens of

different States. Plaintiff is a citizen of Texas and none of the corporate defendants is a citizen

of Texas.

       15.      Plaintiff alleges in his Complaint that he suffered and will suffer: “physical pain,”

“mental suffering,” “physical impairment,” and “physical disfigurement.” [Compl. at ¶ 11.03.]

       16.      In addition to actual damages, Plaintiff seeks punitive damages as well. [Compl.

at ¶ 12.00.]

       17.      It is widely recognized that personal injury claims facially meet the $75,000

jurisdictional threshold. See, e.g., In re Rezulin Prods. Liab. Litig., 133 F.Supp. 2d 272, 296

(S.D.N.Y. 2001) (finding that a complaint alleging various injuries from taking a prescription

drug “obviously asserts a claim exceeding $75,000”); Smith v. Wyeth, Inc., 488 F. Supp. 2d 625,

630-31 (W.D. Ky. 2007)(denying motion to remand); Copley v. Wyeth, Inc., No. 09-722, 2009

WL 1089663 (E.D. Pa. Apr. 22, 2009) (same).
                                                  3
             Case 7:18-cv-00190 Document 1 Filed 10/30/18 Page 4 of 5



       18.     Thus, the amount in controversy in this matter exceeds $75,000, exclusive of

interest and costs, as required by 28 U.S.C. § 1332(a).

                        OTHER REMOVAL REQUIREMENTS MET

       19.     This Notice of Removal is in compliance with Rule 11 of the Federal Rules of

Civil Procedure.

       20.     Copies of all pleadings filed and orders received in this matter are attached as

Exhibit A.

       21.     Removal of this action is not prohibited by 28 U.S.C. § 1445.

       WHEREFORE, Defendants hereby notify the Court of the removal of this action from the

District Court of Midland County, Texas.

Dated: October 30, 2018                              Respectfully submitted,

                                                     BARNES & THORNBURG LLP

                                                     By: /s/ Michael H. Borofsky
                                                         Michael H. Borofsky
                                                         State Bar No. 24101534
                                                         mborofsky@btlaw.com
                                                         2121 N. Pearl St., Suite 750
                                                         Dallas, TX 75201-6908
                                                         Telephone: (214) 258-4200

                                                     Attorney for Defendants DePuy Synthes,
                                                     Inc., Medical Devices Business Services,
                                                     Inc., Johnson & Johnson, and Johnson &
                                                     Johnson Services, Inc.




                                                 4
                 Case 7:18-cv-00190 Document 1 Filed 10/30/18 Page 5 of 5



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 30th day of October, 2018, a copy of the foregoing was filed

electronically and served upon the following counsel.


                               Monica C. Vaughan
                               Spencer T. Speed
                               Houssiere, Durant & Houssiere, LLP
                               1990 Post Oak Boulevard, Suite 800
                               Houston, TX 77056-3812


                                                     /s/ Michael H. Borofsky




DMS 13428373v1



                                                 5
